DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 10/13/2022, is acknowledged. Claim 1 is amended. Claims 1, 3 – 5, 7 – 11, 14 – 17, and 20 are currently pending in the application and under consideration for this office action.

Claim Interpretation
Regarding claims 10 and 16, the claims each recite “wherein the at least one lanthanoid element comprises a mixture of La, Ce, Pr, Nd, Pm, and Sm”. The Examiner has interpreted this limitation as requiring the at least one lanthanoid element to comprise at least 2 of the aforementioned elements, La, Ce, Pr, Nd, Pm, and Sm, thus constituting a mixture.

Regarding claims 14 and 20, the claims each recite “wherein the at least one lanthanoid element contains only La, Ce, Nd, and Pr as the REM”. The Examiner has interpreted this limitation as requiring that the at least one lanthanoid is chosen only from the set of La, Ce, Nd, and Pr, as well as mixtures thereof.

Claim Objections
Claims 1 and 5 objected to because of the following informalities:
Regarding claims 1 and 5, both claims recite “wherein no oxide film having a lubrication property is present on a surface of the hard particle.” The Examiner respectfully requests Applicant amend to “wherein no oxide film having a lubrication property is present on a surface of the hard particle powder” for consistency of language throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 – 5, and 7 – 11, 14 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0152735 (“Ando”; of record) in view of US 2009/0165595 (“Yamamoto”; cited on IDS of 12/23/2021).
Regarding claim 1, Ando teaches a hard particle powder for a sintered body ([0030], L 4), having a composition ([0033], L 14-17) which is compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As shown in Table 1, Ando teaches a general composition which either falls within, overlaps, or encompasses the closed composition of the instant claim for each constituent element, except for the claimed Si content of 0.5-4.0 mass%. However, it is noted that Ando teaches that Si may further be included in the composition of the particle, by way of example ([0033], L 19-20). Thus, the Examiner asserts that an ordinarily skilled artisan would have found it obvious to add an amount of Si as found in the examples of Ando, such as the 1.1 mass% Si found in disclosed example 1 ([0042], L 13-14). Such an amount falls within the claimed range of 0.5-4.0 mass% Si. In conclusion, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, the composition taught by Ando does not include any additional alloying elements, and as such the closed composition of the instant claim is satisfied.
Further regarding the limitation “for a sintered body”, the Examiner notes that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)). Regardless, it is noted that Ando indeed teaches that the hard particle powder is for a sintered body ([0030]).
Ando does not explicitly teach that the rare earth metals included consist of at least one lanthanide element. Rather, it is noted that Ando teaches incorporation of Y ([0033], L 14-17), which is a rare earth metal, but not a lanthanide. It is noted that Ando does not teach against modification of the taught composition.
Yamamoto teaches a hard particle powder for a sintered body (Title), analogous to both the powder taught by Ando as well as the claimed hard particle powder. Yamamoto teaches that the hard particle powder has a composition ([0022]-[0036]) comparable to both Ando and the present application, having similar amounts of C, Si, Cr, Mo, Fe, and Co, for example. Yamamoto teaches that the hard particle powder contains 0.01-0.5 mass% REM ([0031]). Yamamoto teaches that including REM in this amount improves the wear resistance of the sintered body, without impairing powder characteristics and sintering characteristics ([0031]). Further, Yamamoto stipulates that the REMs are lanthanoid elements ([0031], L 1-2), thus precluding yttrium and scandium.
It would have been obvious to an ordinarily skilled artisan to modify the composition of Ando such that the REM contained were lanthanoid elements in the amount of 0.01-0.5 mass%. Such an amount of lanthanoid elements have been shown to improve wear resistance of a sintered body formed from the hard particle powder, without impairing powder characteristics and sintering characteristics. 
Regarding the claimed requirement that no oxide film having a lubrication property is present on a surface of the hard particle powder, it is noted that both Ando and Yamamoto are silent with respect to the presence of an oxide film on the surface of the hard particle powder. Thus, it is presumed that there is a lack of a lubricating oxide coating on the hard particle powder, as there is nothing that would suggest to one of ordinary skill in the art that the hard particle powder taught by modified Ando inherently possesses such a lubricating oxide film.
Regarding claim 3, as shown by Table 1, the Ni content taught by Ando encompasses the narrowed Ni range of 27-30 mass% of the instant claim. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 4, as shown by Table 1, the Fe content taught by Ando continues to fall within the narrowed Fe range of 2.0-20 mass% of the instant claim.
Regarding claim 9, the Examiner notes that the lanthanoid/lanthanide elements comprise the 15 elements with atomic numbers 57-71, from lanthanum to lutetium. The present claim lists all 15 of these elements – as such Yamamoto’s teaching of “at least one lanthanoid” satisfies the requirements of the instant claim.
Regarding claim 10, it is noted that Yamamoto teaches that the REMs are “at least one” of the lanthanoids ([0031], L 1-2). Thus, Ando as modified by Yamamoto encompasses mixtures of 2, 3, or more of the lanthanoids. The instant claim recites 6 of the 15 lanthanoids which may be present in the REM as taught by Ando in view of Yamamoto. 
It would have been obvious to an ordinarily skilled artisan to try a mixture (i.e. 2 or more) of the elements La, Ce, Pr, Nd, Pm, and Sm, as the REM present in the hard particle powder of modified Ando. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely that the product is not of innovation, but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try shows that it was obvious under 35 USC 103. In the present case, the claimed subset of REM mixtures are a known option to one of ordinary skill in the art, based on the broader disclosure of Yamamoto. Further, nothing of the record would suggest to one of ordinary skill in the art that these REM mixtures do not have a reasonable expectation of success in their implementation. Even further, the recited subset of REM mixtures does not appear to possess any criticality in terms of the properties obtained, or exemplify any unexpected result otherwise. As such, a prima facie case of obviousness exists (MPEP 2143 I E).
Regarding claim 11, all of the claim limitations have been considered.  The claim limitation “wherein the sintered body is sintered at a temperature range from 1,100°C to 1,300°C” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Further, and most importantly, it is noted that claim 11 is directed toward a hard particle powder, and not a sintered body. As such, the limitation is not even directed toward the claimed subject matter.
Regarding claim 14, the instant claim recites 4 of the 15 lanthanoids which may constitute the REM as taught by Ando in view of Yamamoto. 
It would have been obvious to an ordinarily skilled artisan to try one of La, Ce, Nd, or Pr as the REM present in the hard particle powder of modified Ando. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely that the product is not of innovation, but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try shows that it was obvious under 35 USC 103. In the present case, the claimed subset of REMs are a known option to one of ordinary skill in the art, based on the broader disclosure of Yamamoto. Further, nothing of the record would suggest to one of ordinary skill in the art that these REMs do not have a reasonable expectation of success in their implementation. Even further, the recited subset of REMs do not appear to possess any criticality in terms of the properties obtained, or exemplify any unexpected result otherwise. As such, a prima facie case of obviousness exists (MPEP 2143 I E).
Regarding claim 5, Ando teaches a sintered body ([0030], L 1), comprising a hard particle powder ([0030], L 4), a pure iron powder ([0030], L 3; [0031], L 1-3), and a graphite powder ([0030], L 3-4), the hard particle powder having a composition ([0042], L 12-15) which is compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As shown in Table 2, Ando teaches a general composition which either falls within, overlaps, or encompasses the closed composition of the instant claim for each constituent element, except for the claimed Si content of 0.5-4.0 mass%. However, it is noted that Ando teaches that Si may further be included in the composition of the particle, by way of example ([0033], L 19-20). Thus, the Examiner asserts that an ordinarily skilled artisan would have found it obvious to add an amount of Si as found in the examples of Ando, such as the 1.1 mass% Si found in disclosed example 1 ([0042], L 13-14). Such an amount falls within the claimed range of 0.5-4.0 mass% Si. In conclusion, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, the composition taught by Ando does not include any additional alloying elements, and as such the closed composition of the instant claim is satisfied.
Ando does not explicitly teach that the rare earth metals included consist of at least one lanthanide element. Rather, it is noted that Ando teaches incorporation of Y ([0033], L 14-17), which is a rare earth metal, but not a lanthanide. It is noted that Ando does not teach against modification of the taught composition.
Yamamoto teaches a hard particle powder for a sintered body (Title), analogous to both the powder taught by Ando as well as the claimed hard particle powder. Yamamoto teaches that the hard particle powder has a composition ([0022]-[0036]) comparable to both Ando and the present application, having similar amounts of C, Si, Cr, Mo, Fe, and Co, for example. Yamamoto teaches that the hard particle powder contains 0.01-0.5 mass% REM ([0031]). Yamamoto teaches that including REM in this amount improves the wear resistance of the sintered body, without impairing powder characteristics and sintering characteristics ([0031]). Further, Yamamoto stipulates that the REMs are lanthanoid elements ([0031], L 1-2), thus precluding yttrium and scandium.
It would have been obvious to an ordinarily skilled artisan to modify the composition of Ando such that the REM contained were lanthanoid elements in the amount of 0.01-0.5 mass%. Such an amount of lanthanoid elements have been shown to improve wear resistance of a sintered body formed from the hard particle powder, without impairing powder characteristics and sintering characteristics. 
Regarding the claimed requirement that no oxide film having a lubrication property is present on a surface of the hard particle powder, it is noted that both Ando and Yamamoto are silent with respect to the presence of an oxide film on the surface of the hard particle powder. Thus, it is presumed that there is a lack of a lubricating oxide coating on the hard particle powder, as there is nothing that would suggest to one of ordinary skill in the art that the hard particle powder present in the sintered body taught by modified Ando inherently possesses such a lubricating oxide film. The Examiner contends that if the sintered body of modified Ando inherently possesses such a lubricating oxide film, then the sintered body of the present claim must possess the same lubricating oxide film as well, as the sintered bodies are substantially identical in composition, and are made by a substantially identical process, that being mixing of the constituent powders, pressure molding, and sintering (see Ando: [0029]-[0030], and Instant Application: [0022]-[0026]).
Regarding claim 7, as shown by Table 2, the Ni content taught by Ando encompasses the narrowed Ni range of 27-30 mass% of the instant claim. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 8, as shown by Table 2, the Fe content taught by Ando continues to fall within the narrowed Fe range of 2.0-20 mass% of the instant claim.
Regarding claim 15, the Examiner notes that the lanthanoid/lanthanide elements comprise the 15 elements with atomic numbers 57-71, from lanthanum to lutetium. The present claim lists all 15 of these elements – as such Yamamoto’s teaching of “at least one lanthanoid” satisfies the requirements of the instant claim.
Regarding claim 16, it is noted that Yamamoto teaches that the REMs are “at least one” of the lanthanoids ([0031], L 1-2). Thus, Ando as modified by Yamamoto encompasses mixtures of 2, 3, or more of the lanthanoids. The instant claim recites 6 of the 15 lanthanoids which may be present in the REM as taught by Ando in view of Yamamoto. 
It would have been obvious to an ordinarily skilled artisan to try a mixture (i.e. 2 or more) of the elements La, Ce, Pr, Nd, Pm, and Sm, as the REM present in the hard particle powder of modified Ando. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely that the product is not of innovation, but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try shows that it was obvious under 35 USC 103. In the present case, the claimed subset of REM mixtures are a known option to one of ordinary skill in the art, based on the broader disclosure of Yamamoto. Further, nothing of the record would suggest to one of ordinary skill in the art that these REM mixtures do not have a reasonable expectation of success in their implementation. Even further, the recited subset of REM mixtures does not appear to possess any criticality in terms of the properties obtained, or exemplify any unexpected result otherwise. As such, a prima facie case of obviousness exists (MPEP 2143 I E).
Regarding claim 17, all of the claim limitations have been considered.  The claim limitation “wherein the sintered body is sintered at a temperature range from 1,100°C to 1,300°C” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regardless, it is noted that Ando does teach that the sintered body is sintered at 1120°C ([0045], L 3). This temperature falls within the claimed range of 1100-1300°C. 
Regarding claim 20, the instant claim recites 4 of the 15 lanthanoids which may constitute the REM as taught by Ando in view of Yamamoto. 
It would have been obvious to an ordinarily skilled artisan to try one of La, Ce, Nd, or Pr as the REM present in the hard particle powder of modified Ando. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely that the product is not of innovation, but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try shows that it was obvious under 35 USC 103. In the present case, the claimed subset of REMs are a known option to one of ordinary skill in the art, based on the broader disclosure of Yamamoto. Further, nothing of the record would suggest to one of ordinary skill in the art that these REMs do not have a reasonable expectation of success in their implementation. Even further, the recited subset of REMs do not appear to possess any criticality in terms of the properties obtained, or exemplify any unexpected result otherwise. As such, a prima facie case of obviousness exists (MPEP 2143 I E).

Response to Arguments
Applicant’s remarks filed 10/13/2022 are acknowledged and have been fully considered. Applicant has argued that the amendment of independent claims 1 and 5 distinguishes over the prior art combination of Ando in view of Hattendorf. Without commenting on the persuasiveness of Applicant’s arguments, the Examiner has withdrawn the rejection of the present claims under 35 USC 103 over Ando in view of Hattendorf. As such, Applicant’s arguments, which are particular to the disclosure of Hattendorf, are moot.
Upon further search and consideration, new grounds of rejection have been entered, incorporating the Yamamoto reference, cited by Applicant on the IDS of 12/23/2021. To be clear, the new grounds of rejection were necessitated by Applicant’s amendments to the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735